FILED
                                                           DEC 01 2011
 1                                                     SUSAN M SPRAUL, CLERK
                                                         U.S. BKCY. APP. PANEL
 2                                                       OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No. SC-10-1436-HKiMk
                                   )
 6   RICHARD PEREZ,                )      Bk. No. 10-13174-LA7
                                   )
 7                  Debtor.        )
     ______________________________)
 8                                 )
     RICHARD PEREZ,                )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      M E M O R A N D U M1
11                                 )
     JAMES L. KENNEDY, Trustee;    )
12   DEUTSCHE BANK NATIONAL TRUST )
     COMPANY,                      )
13                                 )
                    Appellees.     )
14   _____________________________ )
15                  Argued and Submitted on October 20, 2011
                            at San Diego, California
16
                            Filed - December 1, 2011
17
              Appeal from the United States Bankruptcy Court
18                for the Southern District of California
19      Honorable Louise DeCarl Adler, Bankruptcy Judge, Presiding
20
     Appearances:     Appellant Richard Perez argued pro se. Sara L.
21                    Markert of Houser & Allison, APC argued for
                      Appellee, Deutsche Bank National Trust Company.
22
23
     Before: HOLLOWELL, KIRSCHER and MARKELL, Bankruptcy Judges.
24
25
26        1
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8013-1.
 1           Chapter 72 debtor, Richard Perez (the Debtor), appeals the
 2   bankruptcy court’s order granting relief from stay to Deutsche
 3   Bank National Trust Company, as Trustee for the Registered
 4   Holders of New Century Home Equity Loan Trust, Series 2005-B,
 5   Asset-Backed Pass Through Certificates (Deutsche Bank).      We
 6   DISMISS the appeal as moot.
 7                                  I.   FACTS
 8           The Debtor executed an adjustable rate mortgage loan in
 9   August 2005, with New Century Mortgage Corporation (New Century)
10   in the amount of $344,250 (the Note).       The Note was secured by a
11   deed of trust, in favor of New Century, on the Debtor’s residence
12   in Santee, California (the Property).       The deed of trust was
13   recorded on August 24, 2005.     New Century assigned its interest
14   in the deed of trust to Deutsche Bank on November 1, 2005 (the
15   Assignment).     The Assignment was recorded on September 24, 2008.
16   Ocwen Loan Servicing, LLC (Ocwen) services the Note for Deutsche
17   Bank.
18           The Debtor defaulted on the Note.    Deutsche Bank scheduled a
19   foreclosure sale for July 27, 2010.       That same day, the Debtor
20   filed a chapter 7 bankruptcy petition.      James Kennedy was
21   appointed as the bankruptcy trustee (the Trustee).      On his
22   bankruptcy Schedule A, the Debtor listed the Property as having a
23   value of $198,980.     The Debtor named Ocwen on Schedule D as a
24   holder of a $362,364 secured claim against the Property.
25
26           2
            Unless otherwise specified, all chapter and section
27   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
     all “Rule” references are to the Federal Rules of Bankruptcy
28   Procedure, Rules 1001-9037.

                                         -2-
 1        On August 23, 2010, the Trustee filed a Report of No
 2   Distribution, finding that there was no property available for
 3   distribution from the estate over and above that exempted by the
 4   Debtor.3   In the report, the Trustee stated that the estate had
 5   been fully administered and requested relief from any further
 6   duties.
 7        On September 22, 2010, Deutsche Bank filed a motion for
 8   relief from stay against the Debtor and the Trustee in order to
 9   proceed with foreclosure proceedings on the Property (Stay Relief
10   Motion).   Deutsche Bank sought termination of the stay for cause
11   and because it contended that the Debtor had no equity in the
12   Property and the Property was unnecessary to an effective
13   reorganization.   In support of the Stay Relief Motion, Deutsche
14   Bank attached employee declarations, a copy of the Note, deed of
15   trust, and Assignment.
16        On October 15, 2010, the Debtor filed a 62-page response to
17   the Stay Relief Motion (the Opposition).   In the Opposition, the
18   Debtor argued that the Stay Relief Motion should be denied
19   “because the total amount of arrearages is inaccurate and
20   fraudulent based on TILA and [RESPA] violations.”4   The Debtor
21
22
          3
            We have taken judicial notice of various documents filed
23   with the bankruptcy court through the electronic docketing
24   system. See O’Rourke v. Seaboard Sur. Co. (In re E.R. Fegert),
     887 F.2d 955, 957-58 (9th Cir. 1988); Atwood v. Chase Manhattan
25   Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP
     2003).
26
          4
27          The Truth In Lending Act, 15 U.S.C. § 1601 et seq., and,
     the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et
28   seq.

                                     -3-
 1   contended that Deutsche Bank was not entitled to enforce the debt
 2   and foreclose on the Property because it had violated the
 3   automatic stay, TILA, and RESPA, by assessing various inspection
 4   fees, late fees, and attorney’s fees, as well as because it
 5   engaged in predatory lending practices and fraudulent conduct.
 6   The Debtor did not, however, dispute that he was in default on
 7   his payment obligations under the Note or that there was no
 8   equity in the Property.5      The Trustee did not file an opposition
 9   to the Stay Relief Motion.
10           A hearing on the Stay Relief Motion was held on October 21,
11   2010.       At the hearing, Deutsche Bank appeared through counsel,
12   and the Debtor appeared pro se.       The Trustee did not participate.
13   The Debtor asserted that Deutsche Bank could not seek relief
14   because the original noteholder had not declared a default on the
15   Note and that the fees and arrearages assessed by Deutsche Bank
16   were “illegal based on criminal activity.”       Hr’g Tr. (Oct. 21,
17   2010) at 6:12-20.
18           The bankruptcy court informed the Debtor that because stay
19   relief hearings were summary in nature, it was determining only
20   whether there was equity in the Property for the benefit of the
21   estate, and that the Debtor could raise in state court all his
22   other claims relating to the Note.        Based on the Debtor’s own
23   admission that there was no equity in the Property, the
24   bankruptcy court entered a Civil Minute Order granting the Stay
25   Relief Motion.
26
             5
27          According to the Debtor’s scheduled value of the Property,
     even without any assessment of fees and arrearages, Deutsche
28   Bank’s lien exceeded the value of the Property by over $150,000.

                                         -4-
 1           On October 25, 2010, the Debtor received his chapter 7
 2   discharge.      His case was inadvertently closed by the bankruptcy
 3   court clerk’s office on October 28, 2010, while the order
 4   granting the Stay Relief Motion was still pending.               It was
 5   administratively reopened to correct the error on November 5,
 6   2010.       The final order granting the Stay Relief Motion was
 7   entered on November 10, 2010 (the Stay Order).               The Debtor
 8   appealed.6
 9           The Debtor did not request or obtain a stay pending appeal
10   of the Stay Order.      Deutsche Bank conducted a foreclosure sale on
11   the Property on December 16, 2010.                The Trustee’s Deed Upon Sale
12   was recorded on February 2, 2011.
13                                  II.    JURISDICTION
14           The bankruptcy court had jurisdiction under 28 U.S.C.
15   § 157(b)(1) and (b)(2)(G).           We address our jurisdiction under
16   28 U.S.C. § 158 below.
17                                        III.     ISSUE
18           Is the appeal moot?     If it is not moot, did the bankruptcy
19   court abuse its discretion in entering the Stay Order?
20                            IV.    STANDARDS OF REVIEW
21           We lack jurisdiction to hear moot appeals.             I.R.S. v.
22   Pattullo (In re Pattullo), 271 F.3d 898, 901 (9th Cir. 2001).                If
23   an appeal becomes moot while it is pending before us, we must
24   dismiss it.      Id.
25
26
27           6
            The Debtor prematurely filed his notice of appeal on
28   November 5, 2010. See Rule 8002(a).

                                                 -5-
 1           The bankruptcy court’s decision to grant a motion for relief
 2   from stay is reviewed for an abuse of discretion.        Gruntz v.
 3   County of Los Angeles (In re Gruntz), 202 F.3d 1074, 1084 n.9
 4   (9th Cir. 2000); Veal v. Am. Home Mortg. Servicing, Inc. (In re
 5   Veal), 450 B.R. 897, 915 (9th Cir. BAP 2011).
 6           We apply a two-part test to determine whether the bankruptcy
 7   court abused its discretion.     United States v. Hinkson, 585 F.3d
 8   1247, 1261-62 (9th Cir. 2009) (en banc).        First, we consider de
 9   novo whether the bankruptcy court applied the correct legal
10   standard to the relief requested.        Id.   Then, we review the
11   bankruptcy court’s fact findings for clear error.        Id. at 1262 &
12   n.20.    We must affirm the bankruptcy court’s fact findings unless
13   we conclude that they are illogical, implausible, or without
14   support in inferences that may be drawn from the facts in the
15   record.    Id.
16                               V.   DISCUSSION
17           Constitutional mootness is derived from Article III of the
18   U.S. Constitution, which provides that the exercise of judicial
19   power depends on the existence of a case or controversy.        DeFunis
20   v. Odegaard, 416 U.S. 312, 316 (1974); Clear Channel Outdoor,
21   Inc. v. Knupfer (In re PW, LLC), 391 B.R. 25, 33 (9th Cir. BAP
22   2008).    The mootness doctrine applies when events occur during
23   the pendency of the appeal that make it impossible for the
24   appellate court to grant effective relief.        Id.   The determining
25   issue is “whether there exists a ‘present controversy as to which
26   effective relief can be granted.’”       People of Village of Gambell
27   v. Babbitt, 999 F.2d 403, 406 (9th Cir. 1993) (quoting NW Envtl.
28   v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988)).        If no effective

                                        -6-
 1   relief is possible, we must dismiss for lack of jurisdiction.
 2   United States v. Arkison (In re Cascade Rds., Inc.), 34 F.3d 756,
 3   759 (9th Cir. 1994).
 4        Our review of the record leads us to conclude that we cannot
 5   provide effective relief to the Debtor even if we were to reverse
 6   the Stay Order because the estate has no interest in the Property
 7   and the stay has been dissolved as a matter of law as to property
 8   of the estate and the Debtor.
 9        When a chapter 7 bankruptcy petition is filed, an estate is
10   created that comprises essentially all property owned by the
11   debtor.   11 U.S.C. § 541(a); Fitzsimmons v. Walsh (In re
12   Fitzsimmons), 725 F.2d 1208, 1210 (9th Cir. 1984); Towers v. Wu
13   (In re Wu), 173 B.R. 411, 413 (9th Cir. BAP 1994).     The filing of
14   a petition under title 11 also creates an automatic stay under
15   § 362(a), which operates to enjoin, among other things,
16             (3) any act to obtain possession of property of
          the estate or of property from the estate;
17
               (4) any act to create, perfect, or enforce any
18        lien against property of the estate;
               (5) any act to create, perfect, or enforce against
19        property of the debtor any lien to the extent that such
20        lien secures a claim that arose before the commencement
          of the case.
21
22   11 U.S.C. § 362(a)(3),(4) and (5).

23        However, the stay under § 362 is not permanent.    There are

24   explicit time limits governing the duration of the stay:

25             (1) the stay of an act against property of the
          estate under subsection (a) of this section continues
26        until such property is no longer property of the
          estate; and
27             (2) the stay of any other act under subsection (a)
28        of this section continues until the earliest of -

                                     -7-
 1              (A)   the time the case is closed;
                (B)   the time the case is dismissed; or
 2              (C)   if the case is a case under chapter 7 . . .
 3         the time   a discharge is granted or denied.

 4   11 U.S.C. § 362(c)(1), (2); see also Severo v. Comm’r of Internal
 5   Revenue, 586 F.3d 1213, 1216 (9th Cir. 2009).
 6         The Debtor did not seek or obtain a stay pending appeal from
 7   the bankruptcy court or from the Bankruptcy Appellate Panel.
 8   Without a stay in place, Deutsche Bank has since concluded
 9   foreclosure proceedings against the Property.    Additionally, the
10   stay has terminated.    The stay is terminated under §§ 362(a)(3)
11   and (a)(4) when the property is no longer property of the estate.
12   Property is no longer property of the estate after the property
13   is sold, abandoned, or returned to the debtor as exempt property.
14   3 COLLIER ON BANKRUPTCY, ¶ 362.06 (Alan N. Resnick & Henry J.
15   Sommer, eds., 16th rev. ed. 2011).
16         On August 23, 2010, the Trustee filed a Report of No
17   Distribution indicating that there were no assets to benefit the
18   estate and the estate was fully administered and could be closed.
19   Although filing a report of no distribution may demonstrate a
20   trustee’s intent to abandon an asset, the report in and of itself
21   does not result in abandonment unless the bankruptcy court closes
22   the case.   Schwaber v. Reed, 940 F.2d 1317, 1321 (9th Cir. 1991);
23   11 U.S.C. § 554(c).    Since the Debtor’s bankruptcy case has not
24   yet been closed, the Property has not been technically abandoned.
25   Id.   However, it is undisputed that there is no equity in the
26   Property to benefit the estate; therefore, the Trustee did not
27
28

                                       -8-
 1   defend against the Stay Relief Motion.7          Consequently, the stay
 2   terminated as to the estate when the Stay Order was entered
 3   against the Trustee.
 4           Moreover, any protection of the Debtor’s interest in the
 5   Property under § 362(a)(5) has also terminated.          The stay
 6   dissolved as to “property of the debtor” as a matter of law when
 7   the Debtor received his discharge on October 25, 2010.          A
 8   reversal on appeal cannot alter that outcome.
 9           Therefore, any possibility that we could provide effective
10   relief to the Debtor if we were to reverse the Stay Order has
11   been overtaken by the dissolution of the stay as a matter of law.
12   The Debtor has received his discharge and the Property is no
13   longer property of the estate and has been sold.          The appeal is
14   moot.       Accordingly, we dismiss the appeal for lack of
15   jurisdiction and do not reach the merits of whether the
16   bankruptcy court erred in determining that Deutsche Bank was
17   entitled to relief from stay.
18                                 VI.   CONCLUSION
19           For the foregoing reasons, we DISMISS the appeal as moot.
20
21
22
23
24
25
             7
            Equity, for purposes of § 362(d)(2)(A), is the difference
26   between the value of the property and all encumbrances on it.
27   Sun Valley Newspapers, Inc. v. Sun World Corp. (In re Sun Valley
     Newspapers, Inc.), 171 B.R. 71, 75 (9th Cir. BAP 1994) (citing
28   Stewart v. Gurley, 745 F.2d 1194, 1196 (9th Cir. 1984)).

                                          -9-